  Case 15-16644         Doc 52     Filed 11/29/18 Entered 11/29/18 08:09:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16644
         LISA A HARRIS

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2015.

         2) The plan was confirmed on 07/21/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/21/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,512.00.

         10) Amount of unsecured claims discharged without payment: $45,658.89.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16644        Doc 52       Filed 11/29/18 Entered 11/29/18 08:09:35                  Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $945.00
       Less amount refunded to debtor                              $45.10

NET RECEIPTS:                                                                                     $899.90


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $37.06
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $37.06

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal        Int.
Name                                Class    Scheduled      Asserted      Allowed        Paid           Paid
AMERICAN INFOSOURCE              Unsecured      1,004.00            NA           NA            0.00         0.00
BANK OF AMERICA NA               Unsecured         278.00           NA           NA            0.00         0.00
CHECK INTO CASH LLC              Unsecured         500.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         159.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         488.00      6,279.53     6,279.53        479.00          0.00
CITY OF CHICAGO ST & SANT DEPT   Unsecured      2,000.00            NA           NA            0.00         0.00
COMMONWEALTH EDISON              Unsecured         158.00        158.55       158.55          12.09         0.00
CREDIT MANAGEMENT LP             Unsecured      1,862.00            NA           NA            0.00         0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         315.00           NA           NA            0.00         0.00
DEBT RECOVERY SOLUTION           Unsecured         390.00           NA           NA            0.00         0.00
DEPENDON COLLECTION SE           Unsecured         688.00           NA           NA            0.00         0.00
DEPENDON COLLECTION SE           Unsecured         280.00           NA           NA            0.00         0.00
Diversified Consulta             Unsecured         511.00           NA           NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-16644       Doc 52        Filed 11/29/18 Entered 11/29/18 08:09:35                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
ENHANCED RECOVERY CO L           Unsecured      1,197.00            NA            NA            0.00        0.00
EOS CCA                          Unsecured      1,009.00            NA            NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      3,000.00       3,327.00      3,327.00        253.78         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         752.00           NA            NA            0.00        0.00
LVNV FUNDING                     Unsecured         947.00           NA            NA            0.00        0.00
LVNV FUNDING                     Unsecured         300.00        321.98        321.98          24.56        0.00
Midland Funding                  Unsecured      1,004.00            NA            NA            0.00        0.00
MIDWEST TITLE                    Unsecured         300.00           NA            NA            0.00        0.00
MORALES FANCISCO                 Unsecured         700.00           NA            NA            0.00        0.00
Optimum Outcomes Inc             Unsecured          40.00           NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         714.00        713.52        713.52          54.43        0.00
RESURGENT CAPITAL SERVICES       Unsecured         635.00           NA            NA            0.00        0.00
RJM AQUISITIONS FUNDING          Unsecured          95.00           NA            NA            0.00        0.00
SPEEDY CASH                      Unsecured         469.00           NA            NA            0.00        0.00
SPRINT NEXTEL                    Unsecured            NA         510.95        510.95          38.98        0.00
Stellar Rec                      Unsecured         347.00           NA            NA            0.00        0.00
THE SEMRAD LAW FIRM LLC          Unsecured      2,197.00            NA            NA            0.00        0.00
US DEPT OF ED GREAT LAKES        Unsecured     11,858.00     12,779.20      12,779.20           0.00        0.00
WEBBANK DFS                      Unsecured      1,800.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $24,090.73              $862.84                 $0.00


Disbursements:

       Expenses of Administration                                  $37.06
       Disbursements to Creditors                                 $862.84

TOTAL DISBURSEMENTS :                                                                             $899.90


UST Form 101-13-FR-S (09/01/2009)
  Case 15-16644         Doc 52      Filed 11/29/18 Entered 11/29/18 08:09:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
